DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-14, 16-17 is/are pending.
Claims 1-7, 9, 17 is/are rejected.
Claims 8, 13-14, 16 is/are objected. 
Claims 10-12 is/are withdrawn from consideration. 
Claim 15 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 was entered on 07/05/2022.

Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 13-15) in the reply filed on 08/11/2021 is acknowledged.

Claims 10-12 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 06/15/2022 have been withdrawn in view of the Claim Amendments filed on 06/06/2022 and entered on 07/05/2022.

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,016,231 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejections of Claims 1-9, 13-15 on the ground of nonstatutory double patenting based on U.S. Patent No. 11,016,231 in the previous Office Action mailed 09/02/2021 have been withdrawn in view of the Terminal Disclaimer filed 12/01/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 based on PARNHAM ET AL (US 2017/0162734) in the previous Office Action mailed 06/15/2022 have been withdrawn in view of Claim Amendments filed on 06/06/2022 and entered on 07/05/2022.
 	PARNHAM ET AL (US 2017/0162734) does not disclose or suggest outer layers containing the recited naphthalate-based (co)polyesters having high Tg values of 115-120 ºC.

*     *     *

Claims 1-2, 4-5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	SUZUKI ET AL (US 5,567,576),
 		which references MOSSMAN ET AL (US, 5,331,082),
	and in view of TURNER ET AL (US 6,120,889).
	SUZUKI ET AL ‘576 discloses a biaxially oriented, self-supporting three-layer polyester support comprising:
• a first surface layer containing an amorphous polyethylene naphthalate (co)polyester typically derived from an aromatic dicarboxylic acid (e.g., but not limited to, 2,7-naphthalenedicarboxylic acid, etc.), and a glycol component (e.g., but not limited to, ethylene glycol, cyclohexanedimethanol, etc.), wherein the Tg of the amorphous copolyester is no more than 20 ºC lower than the Tg of the main layer;

• a main layer comprising a polyester (e.g., polyethylene naphthalate comprising at least 80 mol% naphthalate units and at least 80 mol% ethylene glycol units, such as a polyethylene naphthalate with a glass transition temperature (Tg) of about 120 ºC; polyethylene-2,6-naphthalate homopolyesters in accordance with MOSSMAN ET AL (US 5,331,082); etc.) and which can be transparent;

• a second surface layer containing an amorphous polyethylene naphthalate (co)polyester typically derived from an aromatic dicarboxylic acid (e.g., but not limited to, 2,7-naphthalenedicarboxylic acid, etc.), and a glycol component (e.g., but not limited to, ethylene glycol, cyclohexanedimethanol, etc.), wherein the Tg of the amorphous copolyester is no more than 20 ºC lower than the Tg of the main layer;.


The three-layer support has an overall thickness of 20-300 microns, wherein the ratio (b/a) of the thickness of the surface layer (b) and the thickness of the main layer (a) is 0.001-0.5, wherein the main layer is the primary provider of the mechanical and optical properties of the support. The three-layer support is typically biaxially oriented. (entire document, e.g., line 27-37, col. 2 to line 21, col. 3; line 43-63, col. 3; line 6-31, 43-58, col. 4; etc.)  However, the reference does not specifically disclose naphthalate-based polyesters with the recited Tg values.
	TURNER ET AL ‘889 discloses amorphous copolyesters capable of exhibiting high Tg values, wherein the copolyesters are derived from::
• an acid component comprising a dicarboxylic acid (e.g., a single aromatic dicarboxylic acid such as 2,6-naphthalenedicarboxylic acid);

• a diol component comprising:
• 50-95 mol% of a mixture of at least two diols Y and Z (e.g., 1,4-cyclohexanedimethanol and ethylene glycol; neopentyl glycol and ethylene glycol; etc.) in a typical Y:Z mole ratio of 1:1 to 1:7;

• 5-50 mol% of 2,2’-(sulfonylbis(4,1-penyleneoxy))-bis(ethanol);

wherein the amorphous (i.e., not exhibiting a substantial melting point by differential scanning calorimetry) copolyesters exhibit Tg values as high as 120 ºC.  The high Tg amorphous copolyesters can be transparent, and have superior heat distortion temperatures, are capable of achieving high molecular weights (as represented by inherent viscosity) with good processing rates, and exhibit enhanced mechanical properties (e.g., toughness, etc.) and/or improved chemical resistance.  Articles made from the high Tg amorphous copolyesters include films.  (line 13-33, 46-51, col. 1; line 57, col. 2 to line 35, col. 3; line 1-62, col. 4; line 62, col. 5 to line 10, col. 6; line 21-24, col. 6; etc.)
 	Regarding claims, 1, 4-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known naphthalate-based copolyester with Tg values as high as 120 ºC as disclosed in TURNER ET AL ‘889 (and thereby substantially similar to the Tg of the polyethylene naphthalate polymer in the main layer) to at least partially form the first and second outer layers in the three-layer supports of SUZUKI ET AL ‘576 in order to provide a photographic support which is resistant to heat distortion and/or has good chemical resistance.
 	Further regarding 1, polyethylene naphthalate polymers containing high amounts of ethylene naphthalate units (e.g., 90 mol% or more) as suggested for use in the main layer of the three-layer supports of SUZUKI ET AL ‘576 are generally known in the art as being crystallizable and capable of exhibiting biaxial orientation.
	Further regarding claim 1, since thermoplastic linear polyesters derived from diacids and diols have a generally have a ratio of diacid-derived units to diol-derived units of about 1:1, the Examiner has reason to believe that the suggested mole-based percentages for naphthalate- based units (based on the total diacid component) and the mole-based percentages of the diol mixture Y+Z (e.g., cyclohexanedimethanol and ethylene glycol; neopentyl glycol and ethylene glycol; etc.) (based on the total diol component) disclosed in TURNER ET AL ‘889 read on (or at least partially overlap) the recited mole-based percentages for naphthalate units and combined ethylene and branched or cyclic C4-C10 alkyl units (based on the total of diacid and diol-based units combined) recited in claims 1; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594. For example, 50-95 mol% of diol mixture Y+Z (based on the total diol units) would be generally be equivalent to about 25-47.5 mol% Y+Z units based on the total amount of diacid and diol units.
	Further regarding claim 1, since thermoplastic linear polyesters derived from diacids and diols have a generally have a ratio of diacid-derived units to diol-derived units of about 1:1, the Examiner has reason to believe that the suggested mole ratio of Y diols (e.g., cyclohexanedimethanol, neopentyl glycol, etc.) and Z diols (e.g., ethylene glycol) (based on the total diol component) disclosed in TURNER ET AL ‘889 (e.g., 1:1 to 1:7, etc.) read on (or at least partially overlap) the recited mole-based percentages for ethylene units and branched or cyclic C4-C10 alkyl units (based on the total of diacid and diol-based units combined) recited in claims 1; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594. 
	Regarding claim 2, one of ordinary skill in the art to utilize known PEN-based polyesters which are capable of producing film layers exhibiting high Young’s modulus values (e.g., greater than 4.5 GPa or ~459 kg/mm2) for the main layer of the three-layer supports of SUZUKI ET AL ‘576 in order to produce three-layer films with the mechanical properties (e.g., strength, flexibility, Young’s modulus, etc.) required or deemed optimal for specific end-use applications.
 	Regarding claim 5, since the high Tg copolyesters of TURNER ET AL ‘889 are described as “amorphous” (i.e., not exhibiting a substantial melting point by differential scanning calorimetry), the Examiner has reason to be believe that at least some ethylene naphthalate-based copolyesters with Tg values of 115 ºC or more in accordance with TURNER ET AL ‘889 are capable of exhibiting no melting point as recited in claim 5, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Regarding claim 7, since amorphous polyesters are generally isotropic (i.e., with respect to optical properties), the Examiner has reason to believe that high Tg ethylene naphthalate-based copolyesters in accordance with TURNER ET AL ‘889 would exhibit no or very low birefringence as recited in claim 7, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 9, one of ordinary skill would have omitted the presence of opacifying fillers, pigments, and/or additives from the three-layer supports of SUZUKI ET AL ‘576 in order to produce highly transparent low-haze photographic supports for specific film applications (e.g., where clarity and high light transmission through the support is desirable and/or essential).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	SUZUKI ET AL (US 5,567,576), which references MOSSMAN ET AL (US, 5,331,082), and in view of TURNER ET AL (US 6,120,889),
 		as applied to claim 1 above, 
	and further in view of FURUYA ET AL (US 6,139,952).=
 	FURUYA ET AL ‘952 discloses that it is well known in the art that polyester films formed from a polyester comprising ethylene-naphthalate units as the main component (e.g., at least 80 mol%) are capable of producing biaxially oriented films with Young’s modulus values of 400-700 kg/mm2 which have sufficient stiffness for film applications, but is not prone to brittleness or chipping during processing and manufacturing. (line 55-63, col. 2; line 23-39, col. 5; etc.)
	Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known polyesters mostly comprised of ethylene-naphthalate units which are capable of producing film layers exhibiting Young’s modulus values (e.g., greater than 4.5 GPa or ~459 kg/mm2) to at least partially form the main layer in the three-layer supports of SUZUKI ET AL ‘57 in order to produce multilayer photographic supports with a useful combination of processibility and stiffness, as well as mechanical properties (e.g., strength, flexibility, Young’s modulus, etc.) required or deemed optimal for specific end-use applications.

Claim 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	SUZUKI ET AL (US 5,567,576), which references MOSSMAN ET AL (US, 5,331,082), and in view of TURNER ET AL (US 6,120,889),
 		as applied to claim 1, 7 above, 
	and further in view of LIU (US 2016/0282523),
 	and further in view of BLAZEY ET AL (US 5,466,564).
 	LIU ‘523 disclose that it is well known in the art that after stretching and orientation (e.g., biaxially), naphthalenedicarboxylate (NDC)-based polyesters (e.g., comprising at least 90 mol% NDC units, such as polyethylene naphthalate, etc.), are capable of exhibiting out-of-plane birefringence values of at least 0.1 (or at least 0.2). (paragraph 0015-0016, 0023, etc.)
 	BLAZEY ET AL ‘564 discloses that it is well known in the art to utilize polyester photographic supports with birefringence (e.g., up to 0.2) in photographic film products in order to at least partially control interference fringes (line 6-12, col. 1; line 28-65, col. 4; line 38-50, col. 6; etc.) 
 	Regarding claims 3, 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known or commercially available crystallizable polyethylene naphthalate homopolyesters (or copolyesters containing very small amounts of comonomers) to at least partially form the main layer in the three-layer supports of SUZUKI ET AL ‘57 in order to produce photographic supports with sufficient molecular orientation (as reflected by the degree of birefringence) to provide the required mechanical and/or tensile strength in specific directions and/or sufficient birefringence to aid in the reduction of interference fringes as suggested by BLAZEY ET AL ‘564.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	SUZUKI ET AL (US 5,567,576), which references MOSSMAN ET AL (US, 5,331,082), and in view of TURNER ET AL (US 6,120,889),
		as applied to claim 1 above, 
	and further in view of DEAK ET AL (US 2015/0275032).
	DEAK ET AL ‘032 provides evidence that it is well known in the art that amorphous polyesters are generally characterized as not having a melting point and having a low enthalpy of fusion of less than 10 J/g. (paragraph 0029, etc.)
	Regarding claims 5-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known amorphous (i.e., typically characterized by having no melting point and/or having a low enthalpy of fusion of less than 10 J/g, as evidenced by DEAK ET AL ‘032) ethylene naphthalate-based copolyesters as disclosed in TURNER ET AL ‘889 to at least partially form the first and second outer layers in the three-layer supports of SUZUKI ET AL ‘576 in order to provide a photographic support which is resistant to heat distortion and/or has good chemical resistance.

*     *     *

The rejections under 35 U.S.C. 103 based on PEIFFER ET AL (US 5,955,181) in the previous Office Action mailed 09/02/2021 have been withdrawn in view of the Claim Amendments filed 12/01/2021.

The rejections under 35 U.S.C. 103 based on YUST ET AL (US 2009/0273836) in the previous Office Action mailed 09/02/2021 have been withdrawn in view of the Claim Amendments filed 12/01/2021.

Response to Arguments
Applicant’s arguments filed 06/06/2022 and entered 07/05/2022 with respect to PARNHAM ET AL ‘734 have been fully considered and are persuasive in view of the Claim Amendments filed 06/06/2022 and entered 07/05/2022.
 	The rejections under 35 U.S.C. 103 based on PARNHAM ET AL (US 2017/0162734) in the previous Office Action mailed 06/15/2022 have been withdrawn in view of Claim Amendments filed on 06/06/2022 and entered on 07/05/2022.
 	PARNHAM ET AL (US 2017/0162734) does not specifically disclose or suggest outer layers containing the recited naphthalate-based (co)polyesters having high Tg values of 115-120 ºC.
	
Allowable Subject Matter
Claims 8, 13-14, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record fails to disclose or suggest a three-layer polyester film comprising: (i) a first outer layer and a second outer layer containing the recited second polyester having the recited Tg values; and (ii) a biaxially oriented middle layer containing the recited first polyester; wherein: (a) the first polyester only contains the recited naphthalate units, ethylene units, and branched or cyclic C4-C10 alkyl units, and the second polyester only contains the recited naphthalate units and ethylene units (claim 8); (b) the recited three-layer polyester film is used in an emissive display (claim 13-14); (c) the recited three-layer polyester film is used in a touch sensor (claim 16).
 	SUZUKI ET AL ‘576 fails to disclose emissive displays or touch sensors.
 	TURNER ET AL ‘889 requires the presence of additional comonomers in the high Tg copolyester.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 16, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787